Citation Nr: 0929101	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of an anterior cruciate ligament 
rupture and medial meniscus tear of the right knee, prior to 
April 21, 2005, and since July 1, 2005.  

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee, prior to April 21, 
2005, and since July 1, 2005.

3.  Entitlement to a separate compensable disability rating 
for a surgical scar of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from November 6, 1986 to 
August 26, 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision, in 
which the RO granted a separate 10 percent rating for 
arthritis of the right knee, denied a disability rating in 
excess of 10 percent rating for residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee, and denied a claim for service connection for 
depression.  The Veteran filed a notice of disagreement (NOD) 
in June 2004, and the RO issued a statement of the case (SOC) 
in August 2004.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2004.  On the VA Form 9, the Veteran indicated that 
he only wished to appeal the claims relating to the right 
knee.  

In an October 2005 rating decision, the RO granted a 
temporary 100 percent rating for residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee, effective April 21, 2005, under 38 C.F.R. § 4.30 
(2008), for a period of post-surgical convalescence.  At the 
termination of this period, effective July 1, 2005, a 10 
percent rating was assigned.  

In a February 2006 rating decision, the RO assigned an 
increased 20 percent rating for the anterior cruciate 
ligament rupture and medial meniscus tear of the right knee, 
effective July 1, 2005; the rating prior to April 21, 2005 
was continued at 10 percent.

In April 2006, the RO continued the denial of the claims for 
a disability rating higher than 10 percent for arthritis of 
the right knee, and for the anterior cruciate ligament 
rupture and medial meniscus tear of the right knee, prior to 
April 21, 2005, as well as the claim for a disability rating 
higher than 20 percent for the anterior cruciate ligament 
rupture and medial meniscus tear of the right knee, since 
July 1, 2005 (as reflected in a supplemental SOC (SSOC)).

In an October 2008 decision, the RO granted an increased 20 
percent rating for the period from June 3, 2003 (the date of 
the claim for an increased rating) to April 21, 2005 (the 
effective date for the temporary 100 percent rating).  In 
January 2009, the RO continued the denial of each claim (as 
reflected in a SSOC).  

In written argument dated in June 2009, the Veteran's 
representative requested that the Veteran be assigned a 
separate compensable rating for a surgical scar of the right 
knee.  The Board notes that this matter has not yet been 
addressed by the RO.  It is, however, considered a component 
of the increased rating for residuals of an anterior cruciate 
ligament rupture and medial meniscus tear of the right knee.  
See 38 C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 
Vet. App. 259, 261(1994) (under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately).  

The Board has recharacterized the first claim, as reflected 
on the title page, to more accurately reflect what the 
appellant has claimed and what the RO has actually 
adjudicated.  

The Board notes that, while the RO has granted a higher 
rating of 20 percent for residuals of an anterior cruciate 
ligament rupture and medial meniscus tear of the right knee, 
inasmuch as higher ratings are available, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized these issues as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  

The Board's decision denying the claims for a disability 
rating in excess of 20 percent for residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee prior to April 21, 2005 and since July 1, 2005, 
and for a disability rating in excess of 10 percent for 
arthritis of the right knee, is set forth below.  The matter 
of a separate compensable disability rating for a surgical 
scar of the right knee is addressed in the remand following 
the order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Prior to April 21, 2005, and since July 1, 2005, the 
evidence reflects that the Veteran's residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee has been manifested by lateral instability that is 
no more than moderate.  

3.  From April 13, 2005 through April 20, 2005, the evidence 
reflects that the Veteran's arthritis of the right knee was 
manifested by range of motion from 15 degrees to 100 degrees.  

4.  Prior to April 13, 2005, and since July 1, 2005, the 
evidence reflects that the Veteran's arthritis of the right 
knee has been manifested by limitation of motion that is 
primarily within the noncompensable range, with additional 
functional limitation due to pain and fatigue associated with 
motion.  


CONCLUSIONS OF LAW

1.  Prior to April 21, 2005, and since July 1, 2005, the 
criteria for a rating in excess of 20 percent for residuals 
of an anterior cruciate ligament rupture and medial meniscus 
tear of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).  

2.  From April 13, 2005 through April 20, 2005, the criteria 
for a disability rating of of 20 percent, but not higher, for 
arthritis of the right knee, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).  

3.  Prior to April 13, 2005 and since July 1, 2005, the 
criteria for a rating in excess of 10 percent for arthritis 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for the service-connected residuals of an 
anterior cruciate ligament rupture and medial meniscus tear 
of the right knee, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The January 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the September 2003 letter, as well as the 
assignment of a separate compensable rating for arthritis.  
An October 2004 letter provided the Veteran with information 
pertaining to the increased rating claim for arthritis.  A 
September 2008 letter provided notice of the type of evidence 
necessary to establish disability ratings, and provided the 
pertinent rating criteria, consistent with the requirements 
of Vazquez-Flores.  A January 2009 letter provided 
information regarding the assignment of disability ratings 
and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the January 2009 letter, 
and opportunity for the Veteran to respond, the January 2009 
SSOC reflects readjudication of each claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of VA examinations 
in December 2003, November 2005, August 2007, and January 
2008.  

The Veteran's representative has asserted that the January 
2008 examination is inadequate because the examiner did not 
review the claims file.  However, the examination report does 
not contain any statement to that effect, and the examination 
request prepared by the RO indicates that the claims file was 
in fact sent to the examiner for review.  The report also 
reflects that the examiner discussed the history of the 
Veteran's right knee disabilities, as well as the impact of 
the disabilities on his daily activities and employment.  The 
Board can find nothing to indicate that the examination was 
cursory or that the examiner did not give adequate attention 
to the Veteran's complaints.  

Also of record and considered in connection with the appeal 
are various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).  

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).




A.  Right Knee Instability Claim

Historically, by rating action of September 1987, the RO 
granted service connection for residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee and assigned a 10 percent rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective August 27, 1987.  In June 2003, the Veteran filed 
his current claim for an increased rating.  In the January 
2004 rating decision, the RO continued the 10 percent rating 
for residuals of an anterior cruciate ligament rupture and 
medial meniscus tear of the right knee; however, during the 
course of the appeal, in February 2006 and October 2008 
rating decisions, the rating was increased to 20 percent 
prior to April 21, 2005 and since July 1, 2005, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that assignment of 
rating in excess of 20 percent for the Veteran's service-
connected residuals of an anterior cruciate ligament rupture 
and medial meniscus tear of the right knee is not warranted. 

The report of a VA examination in January 2008 reveals that 
the Veteran has 2+ laxity of the anterior drawer.  No other 
laxity of the medial lateral collateral ligaments is noted.  
The examiner described the instability of the right knee as 
mild.  

The report of a VA examination in November 2005 reveals no 
ligamentous laxity on medial or lateral stress.  Anterior and 
posterior drawer signs were each negative.  Lachman testing 
and McMurray testing were also negative.  There was some 
joint effusion noted, and patellar crepitus was somewhat 
positive.  According to the Veteran, his knee locks every 
day.  He feels grinding and popping inside and chronic pain.  
He was noted to walk with his right leg slightly externally 
rotated. 

An orthopedic clinic note dated in August 2005 reveals no 
anterior or posterior cruciate ligament laxity.  A June 2005 
note reveals that the Veteran's right knee was stable on 
varus and valgus stress, with medial pain on valgus stress.

An April 2005 outpatient note reveals 2+ medial collateral 
laxity, but no anterior or posterior cruciate ligament 
laxity.  

The report of a December 2003 VA examination reveals the 
Veteran's assertion that his right knee locks three to four 
times a week, it gives way every day.  The Veteran was not 
examined further due to complaint of pain.  

Based on such findings, there is simply no basis to find that 
the Veteran experiences a degree of lateral instability or 
subluxation of the right knee that is severe.  The Veteran's 
lateral instability has been described by the January 2008 
examiner as mild, and there are no objective findings that 
conflict with this.  Moreover, there is no evidence of 
subluxation of the right knee.  The Board acknowledges the 
Veteran's primary complaint of pain associated with motion of 
the knee; however, this is considered below, in the context 
of the arithritis claim, and is not probative of entitlement 
to a rating higher than 20 percent under DC 5257.  

No other diagnostic code provides a basis for assignment of a 
rating in excess of 20 percent for residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee.  Disabilities of the knee and leg are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, 
several of these diagnostic codes are simply not applicable 
to the Veteran's service-connected residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee, or have already been applied with respect to the 
service-connected arthritis of the right knee.  It is neither 
contended nor shown that the Veteran's service-connected 
right knee condition involves dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  As such, increased 
ratings under any of the diagnostic codes rating these 
conditions are not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5259, 5262, 5263.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of higher schedular ratings 
for residuals of an anterior cruciate ligament rupture and 
medial meniscus tear of the right knee under the applicable 
rating criteria.

B.  Right Knee Arthritis Claim

Historically, by rating action of September 1987, the RO 
granted service connection for residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee and assigned a 10 percent rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective August 27, 1987.  In June 2003, the Veteran filed 
his current claim for an increased rating.  In the January 
2004 rating decision, the RO assigned a separate 10 percent 
rating for arthritis of the right knee, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5260, 
effective June 3, 2003.  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  A 30 percent rating requires flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 
5261. 

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.  

An April 13, 2005 outpatient note (just prior to the 
effective date of the 100 percent rating) reveals range of 
motion measured from 15 to 100 degrees.  Accordingly, the 
Board finds that a 20 percent rating is warranted, effective 
from April 13, 2005 through April 20, 2005.  However, as the 
evidence does not establish extension that is limited to 20 
degrees, a rating higher than 20 percent is not warranted.  

Moreover, considering the evidence of record in light of the 
above-noted legal authority, the Board finds that assignment 
of rating in excess of 10 percent for the Veteran's service-
connected arthritis of the right knee is not warranted for 
any other portion of the period on appeal. 

The report of VA examination in January 2008 reveals that the 
Veteran is able to extend the knee to 0 degrees and flex the 
knee to 65 degrees, lacking 75 degrees of full flexion.  He 
is able to do that motion twice.  On the third motion he is 
only able to flex the knee to 45 degrees, lacking 85 degrees.  
He looses an additional 20 degrees of flexion when he 
repetitively moves his knee.  Pain was found to be the major 
functional impact.  According to the Veteran, he does not 
really feel that he can stand more than 15 minutes at home or 
at work, and walking more than 200 yards at home or work 
makes the pain worse and makes him exhausted. 

A June 2007 VA outpatient note describes the Veteran's range 
of right knee motion as mildly decreased.  

The report of a VA examination in November 2005 reveals right 
knee range of flexion from about 0 to 110 degrees.  Joint 
line tenderness was positive over the medial and lateral 
compartments.  There was some atrophy of the right quadriceps 
noted.  There was some atrophy of the calf muscle noted as 
well.  Right thigh circumference 5 inches above the pole of 
the knee was 17.5 inches, whereas, it was 18.25 inches on the 
left.  The Veteran expressed pain with any range of motion, 
and that pain increased as the motions were repeated.  He did 
not exert full force because of the pain.  Over five to six 
repetitions the force seemed to drop somewhat.  However, no 
loss of range of motion was noted after these tests.  Thus, 
there was an increase in pain and fatigability, but no loss 
of range of motion.  According to the Veteran, he can only 
walk very short distances.  He has difficulty going up and 
down the stairs.  He is not able to squat.  

An orthopedic clinic note dated in August 2005, shortly after 
the expiration of the temporary 100 percent rating, reveals 
range of motion of the right knee from 0 degrees to 125 
degrees.  The examiner concluded that the subjective report 
of pain and disability was in excess of what could be 
explained through objective examination.  In July 2005, 
active range of motion was from 10 to 90 degrees, limited by 
pain, and passive range of motion was from 5 to 110 degrees, 
with guarding.  

A VA examination was conducted in December 2003; however, 
range of motion testing could not be performed due the 
Veteran's complaint of pain.  However, an August 2003 primary 
care note reveals that, while the Veteran reported pain on a 
daily basis, he stated that he was still able to jog, 
although squatting was painful.  According to the Veteran, he 
could not walk more than five minutes, he had difficulty with 
kicking.  He had pain when he would squat.  He had intense 
pain all day long.  Stands more than five minutes produced 
increasing pain.  He could climb two flights of stairs 
maximum.  He could walk on level ground or by the block.  He 
could not jog, run, squat, or play basketball.  He reported 
that he loses five workdays per month due to his knee.

A private outpatient report dated in November 2003 reveals 
that range of motion was "ok," but the Veteran's gait was 
somewhat limited due to pain.  

Considering the range of motion findings alone, without 
regard to functional impairment, with the exception of the 
July 2005 findings, the results above warrant a 
noncompensable rating under either DC 5260 or 5261.  The July 
2005 findings, while supportive of a compensable rating, do 
not support a rating higher than the 10 percent already 
assigned.  However, despite the noncompensable range of 
motion reported in the other findings, in light of the 
additional motion loss noted after repetitive use by the 
January 2008 examiner, as well as the pain associated with 
motion of the right knee, and fatigue noted after repetitive 
motion, as demonstrated by muscle atrophy, the Board 
concludes that a 10 percent rating is warranted for the 
entire period, based on the Deluca factors.  This is 
consistent with the rating currently assigned.  

Unfortunately, there is no basis to assign a rating higher 
than 10 percent without compensating the Veteran multiple 
times for the same symptomatology, in violation of 38 C.F.R. 
§ 4.14 (2008).  The Board acknowledges that DC 5003 provides 
for a 10 percent rating where limitation of motion of a joint 
affected by arthritis is noncompensable.  However, a rating 
of at least 10 percent is already assigned for the entire 
period on appeal.  

Moreover, no other diagnostic code pertinent to limitation of 
motion provides a basis for assignment of a rating in excess 
of 10 percent for the right knee arthritis.  Disabilities of 
the knee and leg are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263; however, several of these 
diagnostic codes are simply not applicable to limitation of 
motion, or have already been applied with respect to the 
Veteran's residuals of an anterior cruciate ligament rupture 
and medial meniscus tear of the right knee.  It is neither 
contended nor shown that the Veteran's service-connected 
right knee arthritis involves ankylosis.  As such, increased 
ratings under any other pertinent diagnostic code is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under these circumstances, with the exception of the period 
from April 13, 2005 through April 20, 2005, in which an 
increased 20 percent rating is warranted, the Board finds 
that the record presents no basis for assignment of any 
higher schedular rating for the right knee arthritis under 
the applicable rating criteria.

C.  Both Claims

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board acknowledges the request of the Veteran's 
representative that an extraschedular evaluation should be 
assigned.  However, the Board finds that there is no showing 
at any point since the June 3, 2003 claim for increase that 
the Veteran's right knee disabilities have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the August 2004 
SOC).  These disabilities have not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating at each stage).  

Regarding occupational impairment, the January 2008 
examination report reveals that the Veteran is employed with 
the U.S. Postal Service, and misses approximately one day per 
week due to "knee pain."  

The Board acknowledges the contention of the Veteran, and of 
his representative, that the Veteran is unable to work as a 
result of his combined service-connected knee disabilities.  
However, neither has identified any factor other than the 
symptomatology already discussed as a basis for an 
extraschedular rating.  The pain and limited motion reported 
by the Veteran are precisely the types of factors that are 
contemplated under the rating schedule.  

Moreover, the service connected right knee disabilities have 
not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, in 
the absence of any evidence of the factors noted above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board concludes that a 20 percent rating is warranted for 
the Veteran's right knee arthritis from April 13, 2005 
through April 20, 2005.  However, for all the foregoing 
reasons, there is no basis for further staged ratings of 
either of the Veteran's right knee disabilities, pursuant to 
Hart (cited to above).  Prior to April 13, 2005, and since 
July 1, 2005, the claim for a higher rating for arthritis 
must be denied; and, prior to April 21, 2005 and since July 
1, 2005, the claim for a higher rating for residuals of an 
anterior cruciate ligament rupture and medial meniscus tear 
of the right knee must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher ratings than have been herein assigned, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56. 

ORDER

Prior to April 21, 2005 and since July 1, 2005, a disability 
rating in excess of 20 percent for residuals of an anterior 
cruciate ligament rupture and medial meniscus tear of the 
right knee is denied.  

A 20 percent disability rating for arthritis of the right 
knee is granted from April 13, 2005 through April 20, 2005; 
prior to April 13, 2005, and since July 1, 2005, a disability 
rating in excess of 10 percent for arthritis of the right 
knee is denied.


REMAND

The Board finds that, regarding the matter of a separate 
compensable disability rating for the Veteran's right knee 
surgical scar, additional RO action is necessary.  

The Board notes that the RO has not yet adjudicated the 
matter of a separate compensable rating for the scar, and has 
not provided notice of the type of evidence necessary to 
substantiate the claim for a separate compensable rating.  

Moreover, while the scar has been noted on numerous medical 
reports, and the size of the scar has been reported, the 
record does not contain any other medical findings pertinent 
to the rating criteria for scars.  

In light of the foregoing, the Board finds that 
contemporaneous medical findings responsive to the applicable 
rating criteria are needed to fully evaluate the Veteran's 
surgical scar of the right knee.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA has a duty to provide a 
veteran with a thorough and contemporaneous medical 
examination).

Moreover, the Board notes that the criteria for rating scars 
were revised, effective October 23, 2008.  See 73 Fed. Reg. 
54710 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118).  
Hence, the appropriate examiner should render findings 
responsive to the revised applicable criteria for rating 
scars.

Accordingly, to obtain all pertinent findings needed to 
properly evaluate the claim remaining on appeal, the RO 
should arrange for the Veteran to undergo VA dermatological 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in denial of the claim, which arises from a 
claim for an increased rating.  See 38 C.F.R. § 3.655 (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the Veteran by 
the pertinent VA medical facility.

Further, to ensure that due process requirements are met and 
that the record before the examining physician is complete, 
the RO should also give the appellant another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year Veterans Claims Assistance Act (VCAA) notice period).  
The RO should ensure that its letter meets the notice 
requirements of Vazquez-Flores (cited above) (as regards the 
minimum notice requirements for increased rating claims).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim.  
The RO's adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart (cited to above), is 
appropriate.  The RO's adjudication of the claim should 
include consideration of the revised applicable criteria for 
rating scars, as appropriate.

Accordingly, the claim on appeal is hereby REMANDED to the 
RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should explain the type of evidence 
that is the Veteran's responsibility to 
submit.  The RO should also ensure that 
its letter meets the requirements of 
Vazquez-Flores (cited to above).  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA dermatological examination, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests, studies, and 
consultations should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The physician should set forth 
all examination findings, together with 
the complete rationale for the conclusions 
reached in a printed (typewritten) report.

The examiner should render findings 
pertinent the surgical scar, consistent 
with the revised criteria for evaluating 
scars, to include stating the size of the 
area affected (in inches or centimeters), 
whether the scar is deep or superficial, 
is linear or nonlinear, causes limitation 
of motion, is unstable, or is painful on 
examination.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a separate 
compensable rating in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include consideration of whether staged 
rating, pursuant to Hart (cited to above), 
is appropriate.  The RO's adjudication of 
the claim for a separate compensable 
rating should include consideration of the 
revised applicable criteria, as 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


